Citation Nr: 0432063	
Decision Date: 12/03/04    Archive Date: 12/14/04	

DOCKET NO.  03-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $4,672.


REPRESENTATION

Appellant represented by:	Puerto Rico Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in San Juan, Puerto 
Rico.  


FINDINGS OF FACT

1.  The veteran was in receipt of Social Security benefits, 
effective December 1, 1999, but he did not report this income 
to VA.  

2.  The veteran's failure to notify VA of his receipt of 
Social Security benefits beginning December 1, 1999, was done 
with knowledge that the likely consequences of that failure 
would be that he would continue to receive a higher rate of 
improved disability pension even though he was aware that a 
reduction in his improved disability pension was required if 
he had an increase in his income.  


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits in the calculated amount of $4,672.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.965(b) (2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), is not applicable to the issue currently before 
the Board.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

In May 1993 the veteran submitted a formal claim for improved 
disability pension benefits.  A September 1993 RO decision 
found that the veteran was permanently and totally disabled 
for nonservice-connected pension purposes.

By official letter, dated in October 1993, the veteran was 
notified that his claim for improved disability pension 
benefits had been approved.  The letter informed him that the 
pension made up the difference between his countable annual 
income and the maximum annual rate of pension.  He was 
informed that the countable annual income considered was 
earned income from his spouse, and that zero Social Security 
income was considered.  He was informed of the amount of his 
countable income and the maximum annual pension rate.  He was 
further informed that his rate of VA pension depended upon 
his total family income that included his income and that of 
any of his dependents.  He was also informed that VA must 
adjust his payments whenever his family income changes, and 
that he must immediately notify VA if income was received 
from any source other than that shown in the letter.  
Further, he must immediately report any changes in the income 
shown in the letter.  Failure to promptly tell VA about 
income changes could create an overpayment that would have to 
be repaid.

A November 1993 VA letter to the veteran advised him of an 
amendment to his award.  The letter informed him that zero 
Social Security benefits were considered.  He was again 
advised that he must immediately notify VA if there was any 
change in his income.  

In June 1994 the veteran submitted an eligibility 
identification report indicating that the only family income 
was his spouse's earned income and that there was zero income 
from Social Security.  

Official letters, dated in June 1994 and May 1995, informed 
the veteran of amendments to his pension award.  These 
notices essentially provided him the same information he was 
provided at the time of the original award in October 1993.  
They both advised him that zero Social Security benefits was 
considered in arriving at his countable annual income, and 
that he must immediately inform VA is there was any change in 
his income, including any income received from a source other 
than that shown on the letter.  

Official letter, in June 1997, advised the veteran that a 
reduction in his pension payment was proposed.  This 
reduction was based upon evidence indicating that he was in 
receipt of Social Security benefits in the monthly amount of 
$551.  In June 1997 the veteran submitted a statement 
indicating that he agreed with the letter indicating that he 
was in receipt of Social Security benefits.

The reduction in his award was retroactive, resulting in an 
overpayment in the calculated amount of $13,160.  The veteran 
agreed to a monthly deduction of his pension to repay the 
overpayment.  

By official letter, dated in June 1998, the veteran was 
advised that his pension award had been amended.  He was 
informed that his current award was based upon zero countable 
income, including zero income from Social Security.  He was 
advised of essentially the same information that he was 
informed of in the October 1993 notice, including that the 
rate of his pension depended upon his total family income and 
he must immediately notify VA if there was any change in that 
income including reporting any changes in income shown in 
that letter.

In April 1999 the veteran filed an eligibility verification 
report indicating that he had zero family income, including 
zero income from Social Security benefits.  

By official letter, dated in April 1999, the veteran was 
again informed of an   amendment in his pension award.  The 
letter informed him that his award was based upon zero 
countable income, including zero Social Security benefits.  
The letter informed him essentially of the same information 
that was contained in the October 1993 letter regarding the 
requirement that he notify VA immediately if there was any 
change in his income, including the income shown in the April 
1999 letter.  

In June 2000 the veteran was informed of the intent to reduce 
his payments because of evidence indicating he was in receipt 
of Social Security benefits in the monthly amount of $584, 
effective December 1, 1999.  The veteran did not respond to 
the letter and he was informed, in September 2000, that his 
pension award had been reduced based on Social Security 
income.  

In the veteran's May 2001 notice of disagreement the veteran 
indicated that he was in a serious hardship.  He stated that 
he failed to report the Social Security income because he was 
being harassed by creditors and needed every penny to avoid 
judicial consequences.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith is such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  

Although the RO did not find that there was bad faith on the 
part of the veteran, the Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which, under 38 U.S.C.A. § 511(e) are 
subject to decision by the Secretary, shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  The veteran has been informed of the 
governing law and regulations relating to bad faith in the 
March 2003 supplemental statement of the case.  Therefore, 
the Board concludes that it is entirely appropriate for the 
Board to consider, at this time, whether there was bad faith 
on the part of the veteran in creating the overpayment.

The record indicates that the veteran was notified on 
multiple occasions that his VA pension benefit was directly 
related to his total family income.  The record also 
indicates that he was notified on multiple occasions that 
zero Social Security income was considered.  He was also 
notified on multiple occasions that any income that he had 
received, that had not been shown in letters to him regarding 
amendments to his award, must immediately be reported.  
Further, an overpayment had previously been created in his 
account because he failed to report the receipt of Social 
Security benefits.

The veteran has indicated that he did not report his most 
recent receipt of Social Security benefits because of 
financial problems he was having at that time.  The Board 
concludes that with consideration of the multiple written 
notices to the veteran unequivocally informing him that he 
must immediately notify VA of any family income that was not 
shown in those notices, the fact that an overpayment had 
previously been created because he failed to report income 
from Social Security, and his acknowledgement that he did not 
report the Social Security income because he needed every 
penny to avoid judicial consequences, that the overwhelming 
weight of the evidence supports the conclusion that the 
veteran was well aware of his obligation to report his 
receipt of Social Security benefits.  

In order for the veteran to be guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on his part to accomplish the objective of 
continued receipt of pension by intentionally providing 
inaccurate or false information to the VA or by remaining 
silent with evidence indicating that he was aware that such 
silence would mislead VA into continuing a greater award than 
to which he was entitled.  Further, with consideration of the 
above, as well as the veteran's May 2001 statement, a 
preponderance of the evidence supports a finding that the 
veteran was aware that if he reported his receipt of Social 
Security benefits it would cause a reduction in his pension 
award.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran was aware that if he did 
not inform VA of his receipt of Social Security benefits he 
would continue to receive an improved disability pension 
benefit at a greater rate than he would if he informed VA of 
his receipt of Social Security benefits.  As a result of the 
veteran's silence he was paid an amount of improved 
disability pension benefits greater than to which he was 
entitled, resulting in a loss to the Government.  Therefore, 
the veteran acted in bad faith and waiver of recovery of the 
overpayment of improved disability pension benefits is 
precluded without consideration of equity and good 
conscience.  


ORDER

Waiver of recover of the overpayment of improved disability 
pension benefits in the calculated amount of $4,672 is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



